Bell, J.,
dissenting. I cannot agree to the ruling of the majority as contained in the 2d headnote and the corresponding division of the opinion, nor, therefore, to the judgment of reversal. The question is, if Callaway in fact directed Chapman to have the wall “jacked up and made safe,” did such direction, as a matter of law, establish the relation of principal and agent between them, when the latter proceeded thereunder, as the court in effect instructed the jury? In support of the negative of this question, *680the plaintiff in error cites the case of Raoul v. Newman, 59 Ga. 408. Raoul was the station agent of the Central Railroad at Macon. A negro boy 13 or 14 years of age was severely injured in the yards of the company’s warehouse. The father of the child was absent. Raoul called in Newman, a physician, and said to him: “Go ahead, do what you can for the boy.” New--, man rendered the services as requested and charged the same to Raoul. He subsequently sued Raoul and recovered. The Supreme Court, upon exceptions by the defendant, said: “It seems, moreover, to have been thought by the court that any employment of the plaintiff by the defendant, however it may have been intended and understood at the time, would render the defendant personally liable. This is not correct. The jury ought to consider all the circumstances, and determine whether the plaintiff believed, and had a right to believe, that the defendant was offering his own credit. If, in the presence of a great and overwhelming calamity to a human being, the defendant was merely acting for the absent father, and the plaintiff so understood it, the father would be liable for any necessary services rendered by the physician, and the defendant would not be liable for anything done by the physician after he became enlightened as to -the true situation. For coming to the spot when sent for by the defendant he would be entitled to a fair and reasonable compensation, if he came upon a bare message, without being advised of the circumstances under which itowas sent.”
In commenting upon this case in Green v. Coast Line R. Co., 97 Ga. 15, 36 (24 S. E. 814, 33 L. R. A. 806, 54 Am. St. R. 379), the Supreme Court said: “This court held that if there was a great and overwhelming’calamity to the child, rendering medical aid instantly necessary, the parent would be responsible as for necessaries, and Raoul would be treated as his agent to call the physician.” If the injured party had been an adult, and Raoul had called the physician just as he did, it would seem that in no view could he have been held liable for the physician’s services. See Norton v. Rourke, 130 Ga. 600 (61 S. E. 478, 18 L. R. A. (N. S.) 173, 124 Am. St. R. 187). In such a case, in the absence of an express contract, the physician should infer only that the call was one of humanity and not of a party offering to contract. As to who would be liable under such circumstances, see Cotman v. *681Wisdom, 83 Ark. 601 (104 S. W. 164, 12 L. R. A. (N. S.) 1090, 119 Am. St. R. 157, 13 Ann. Cas. 25).
In the case at bar, if Callaway said to Chapman, “Have that wall jacked rip and made safe,” his statement could not have been taken as a call of humanity, as in the Norton case; nor were there circumstances from which the law could imply an agency to act for another, as was true in the Raoul case; and yet Callaway was at all times stating that he had no authority as agent to bind the owners. In each of the cases just referred to there was some one else besides the speaker who could be held liable, — in the Raoul case the boy’s father, in the Norton case the injured party himself, he being an adult. Cotman v. Wisdom, supra.
If the evidence in the case now under consideration had authorized the inference that Callaway was the agent of Miss Clark and her sister, then the language ascribed to him could not have been held, as a matter of law (whether as a matter of fact), to have evidenced an intention to contract on behalf of himself rather than as the agent of the owners. But since every one concerned agrees that he was not the owners’ agent and did not presume to act as such, no other reasonable inference is possible to be drawn from such declaration by him, under the circumstances, if he made it, than that he intended to bind himself, and that for such purpose he nominated Chapman as his agent. Any other interpretation of the direction by Callaway to Chapman, if given as claimed, would, rinder the undisputed circumstances, have placed Callaway in the anomalous attitude of one who, though, declining to pledge his own credit in behalf of relatives of whose interests he was solicitous but for whom he was expressedly not authorized to make contracts, would yet call upon another, apparently a stranger to them, to assume responsibility for the expense of the urgently needed work upon their property, without any assurance that anybody would ever pay for it. Was the interested relative and adviser requesting that the stranger take the risk? There is nothing to indicate that Mr. Callaway would have taken a position so unreasonable and abnormal; and unnatural characteristics should not be attributed to him without evidence. While it is true that “where reasonable men might differ as to the inferences to be drawn from certain evidence, the matter should be left to the jury” (Dixon v. Bristol Savings Bank, 102 Ga. 461 (2), 468 *682(31 S. E. 96, 66 Am. St. R. 193); Toole v. Edmondson, 104 Ga. 776, 784, 31 S. E. 25), yet, if the testimony of Chapman was true, that Callaway told him to have the work done, it could lead to no other reasonable conclusion, under all the circumstances, than that Callaway intended to become personally responsible.
When a given state of facts will bear several different interpretations it is the function of the jury to say which one of them should be adopted, but where only one reasonable inference can be drawn therefrom, the question resolves itself into one of law, and may be determined by the court. Civil Code (1910), §§ 5735, .5936, 5943; Toole v. Edmondson, supra.
Again, Chapman was an architect. Callaway knew it. The language ascribed to the latter, if uttered, did not, under the circumstances, reasonably import that Callaway intended that he should be responsible only in the event that Chapman should do the work himself, but implied nothing less than that he should have it done by others. If this testimony is true, he was told to have the work done. “The relation of principal and agent arises wherever one person expressly or by implication authorizes another to act for him.” Civil Code (1910), § 3569. Even if Chapman should have undertaken the work himself, necessarily he would have had to employ help. The details of accomplishing the desired end were not given. The execution would have involved a discretion. “Agency may also be defined as the relation created by express or implied contract or by law, whereby one party delegates the transaction of some lawful business with more or less discretionary. powers to another, who undertakes to manage the affair and render to him an account thereof. 1 Am. & Eng. Enc. Law .937.” Burkhalter v. Ford Motor Co., 29 Ga. App. 592 (116 S. E. 332). “The agent’s authority will be construed to include all necessary and usual means for effectually executing it.” Civil Code (1910), § 3595.
The excerpt from the charge left it to the jury to solve the conflict between the testimony of Chapman and that of Callaway as to whether the latter directed the former to have the wall jacked up and made safe. In my opinion, the trial judge was right when he then told the jury that if they found that issue in favor of the plaintiff, “that would constitute Mr. Chapman the agent of Mr. Callaway, in so far as the subject-matter referred to was *683concerned.” I think that tbe extract from Mechera ón Agency quoted by my esteemed associates is wholly irrelevant. It has reference only to a situation where one assumes to act as agent for mother without authority, and his want of authority is disclosed. In such a case, it is manifest that the fact that the principal cannot be bound would not be cause for charging the agent. Compare Peeples v. Perry, 18 Ga. App. 369 (89 S. E. 461). In the instant case there was no effort to hold the defendant liable as one having assumed to act as agent for another when he had no authority, but the case is predicated upon the theory that the defendant, recognizing and expressly declaring his want of authority to bind the owners, proposed to act in the premises upon his own account.
I think that the trial was free from error, and that the motion for a new trial was properly overruled.